***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                             IN RE AVA W.*
                               (SC 20465)
              Robinson, C. J., and Palmer, McDonald, D’Auria,
                      Mullins, Kahn and Ecker, Js.**

                                    Syllabus

The respondent mother appealed from the order of the trial court denying
    a request for visitation with her minor child subsequent to the court’s
    termination of her parental rights with respect to that child. The court
    had terminated the respondent’s parental rights pursuant to statute
    (§ 17a-112), finding that she had abandoned the child, that she had failed
    to achieve a degree of personal rehabilitation such that she could resume
    a responsible position in the child’s life, and that termination was in
    the best interest of the child. During the termination proceedings, the
    child’s counsel had requested that the court consider issuing an order
    of posttermination or postadoption visitation between the child and the
    respondent, who agreed with that request. The court denied the request
    for visitation, concluding, inter alia, that it lacked the authority to evalu-
    ate whether posttermination visitation would be necessary or appro-
    priate to secure the welfare, protection, proper care and suitable support
    of the child in accordance with the statute (§ 46b-121 (b) (1)) affording
    courts certain authority in juvenile matters. On appeal from the trial
    court’s order denying the request for posttermination visitation, the
    respondent claimed, inter alia, that the trial court incorrectly concluded
    that it lacked authority to order posttermination visitation. The peti-
    tioner, the Commissioner of Children and Families, claimed on appeal
    that this court lacked subject matter jurisdiction and that the appeal
    should therefore be dismissed. The petitioner specifically asserted that
    the respondent was not aggrieved by the trial court’s order, that the
    visitation issue became moot when the court terminated the respon-
    dent’s parental rights, and that the respondent lacked standing to appeal
    because she failed to appeal from or seek or obtain a stay of the judgment
    terminating her parental rights. Held:
1. The respondent was aggrieved by the trial court’s order denying the
    request for posttermination visitation: the respondent had a specific
    personal and legal interest in the subject matter of the decision, as she
    was a party to the underlying litigation who had requested that the court
    act pursuant to its common-law authority; moreover, the respondent
    suffered an injury as a result of the court’s decision, and the court’s
    termination of her parental rights did not eliminate the potential harm
    of being denied posttermination visitation with the child.
2. The petitioner could not prevail on her claim that the issue of posttermina-
    tion visitation was rendered moot by virtue of the trial court’s termina-
    tion of the respondent’s parental rights, as a live controversy existed
    between the petitioner and the respondent as to whether the trial court
    lacked authority to order posttermination visitation, the interests of the
    parties were adverse, this court was capable of adjudicating whether
    the trial court had authority to order posttermination visitation, and a
    determination regarding the issue could result in practical relief for the
    respondent; moreover, no intervening circumstance had arisen during
    the pendency of the appeal that resolved the issue of posttermination
    visitation or rendered it insignificant.
3. The respondent did not lack standing to appeal from the trial court’s
    posttermination visitation order on the ground that she did not appeal
    from or seek or obtain a stay of the judgment terminating her parental
    rights: the respondent was not required to seek or obtain a stay of the
    termination judgment because she did not seek to delay enforcement
    of that judgment, and requiring her to seek or obtain such a stay would
    serve no purpose, as her acceptance of the trial court’s determination
    that termination was in the child’s best interest did not foreclose the
    possibility that posttermination visitation might potentially be appro-
    priate to secure the child’s welfare, protection, proper care and suitable
    support; moreover, requiring the respondent to seek a stay would encour-
    age further litigation, waste judicial resources, and thwart the goal of
    ensuring the welfare of the child, and the controversy centered exclu-
    sively on whether the trial court had the authority to order posttermina-
    tion visitation between the respondent and the child.
4. The trial court incorrectly concluded that it lacked the authority to order
    posttermination visitation: the trial court had the authority under § 46b-
    121 (b) (1) to issue a posttermination visitation order, as long as it found
    such visitation necessary or appropriate to secure the child’s welfare,
    the scope of the statute extended to adults who owed some legal duty
    to the child and was not limited to biological parents, the statute did
    not expressly abrogate the court’s authority to regulate visitation, and
    case law and the statute’s lack of limiting language supported the court’s
    authority to issue an order of posttermination visitation; moreover § 17-
    112a (b) through (h), which the trial court relied on to deny posttermina-
    tion visitation, and which was intended by the legislature to accomplish
    cooperative postadoption agreements between genetic parents and
    intended adoptive parents, did not abrogate or limit the trial court’s
    common-law authority, as codified in § 46b-121 (b) (1), to order postter-
    mination visitation, as § 17a-112 (b) through (h) applied to only a narrow
    subset of termination proceedings, rather than the wide range of termina-
    tion circumstances that included those in the present case.
5. The petitioner could not prevail on her claim that the trial court’s denial
    of posttermination visitation should be upheld on the alternative ground
    that the court correctly determined that such visitation would not be
    in the child’s best interest, as the trial court, having believed that it
    lacked authority to order visitation, declined to consider whether visita-
    tion would be necessary or appropriate to secure the welfare, protection,
    proper care and suitable support for the child in accordance with § 46b-
    121 (b) (1); accordingly, the trial court’s order denying the request for
    visitation was reversed and the case was remanded for a dispositional
    hearing at which the trial court is to consider the merits of ordering visita-
    tion.
                     (One justice concurring separately)
           Argued May 4—officially released August 10, 2020***

                              Procedural History

   Petition by the Commissioner of Children and Fami-
lies to terminate the respondents’ parental rights with
respect to their minor child, brought to the Superior
Court in the judicial district of Hartford, Juvenile Mat-
ters, and tried to the court, C. Taylor, J.; judgment ter-
minating the respondents’ parental rights; thereafter,
the court denied the request by the minor child and the
respondent mother for posttermination visitation between
the minor child and the respondent mother, and the
respondent mother appealed. Reversed; further pro-
ceedings.
  Albert J. Oneto IV, assigned counsel, with whom, on
the brief, was Stacy L. Schleif, assigned counsel, for
the appellant (respondent mother).
  Evan O’Roark, assistant attorney general, with whom
were Benjamin Zivyon, assistant attorney general, and,
on the brief, William Tong, attorney general, for the
appellee (petitioner).
                          Opinion

   D’AURIA, J. In this certified appeal, we must decide
whether a trial court has the legal authority to order
posttermination visitation between a parent and the
parent’s minor child at the time the court considers
termination of parental rights pursuant to General Stat-
utes § 17a-112 (j). The respondent, Kiarah P., challenges
the trial court’s determination that it lacked authority
to order visitation between her and her minor daughter,
Ava W., upon ordering termination of the respondent’s
parental rights.1 The respondent claims that the trial
court should have considered her request for posttermi-
nation visitation under its broad authority to enter ‘‘any
order,’’ pursuant to General Statutes § 46b-121 (b) (1),
so long as the order serves the best interest of the child.
  In response, the petitioner, the Commissioner of Chil-
dren and Families, makes three arguments: (1) the
respondent lacks standing to challenge the trial court’s
order regarding visitation because the court terminated
her parental rights; (2) the trial court correctly deter-
mined that, as a matter of law, it lacked the authority
to issue an order for posttermination contact; and (3)
even if the trial court had the authority to order postter-
mination visitation, it correctly determined that postter-
mination visitation would not be in the child’s best
interest.
   We agree with the respondent that the jurisdictional
hurdles of aggrievement and mootness have been satis-
fied and do not defeat this court’s subject matter juris-
diction to adjudicate this appeal. We also agree with
the respondent that a trial court has authority to issue a
posttermination visitation order that is requested within
the context of a termination proceeding, so long as
it is necessary or appropriate to secure the welfare,
protection, proper care and suitable support of the
child. That authority derives from the court’s broad
common-law authority over juvenile matters and the
legislature’s enactment of § 46b-121 (b) (1) codifying
that authority. The trial court in the present case incor-
rectly determined that it lacked authority to consider
a posttermination visitation order on the basis of the
respondent’s failure to satisfy the statutory require-
ments of § 17a-112 (b) through (h). Section 17a-112
(b) governs ‘‘cooperative postadoption agreement[s]’’
under which parents voluntarily relinquish their paren-
tal rights and intended adoptive parents willingly enter
into a postadoption contact agreement. The present
case does not fall within that category of circumstances,
and the respondent’s failure to satisfy those require-
ments did not deprive the trial court of authority to
consider posttermination visitation pursuant to its
broad authority under § 46b-121 (b) (1). Therefore, the
trial court incorrectly determined that it lacked author-
ity to evaluate whether posttermination visitation would
be necessary or appropriate to secure the welfare, pro-
tection, proper care and suitable support of the child.
Accordingly, we reverse the trial court’s order deny-
ing the request of the minor child and the respondent
mother for posttermination visitation with the respon-
dent and remand the case with direction to consider the
request consistent with the standard we now establish.
Specifically, trial courts have authority pursuant to
§ 46b-121 (b) (1) to consider motions for posttermina-
tion visitation within the context of a termination pro-
ceeding and can order such visitation if necessary or
appropriate to secure the welfare, protection, proper
care and suitable support of the child.
                             I
   The following facts, as found by the trial court or
contained in the record, and procedural history are
undisputed. The respondent gave birth to the child in
the fall of 2017, and, while in the hospital, the child
tested positive for opiates and required treatment for
withdrawal. To ensure the child’s safety, the petitioner
moved for an order of temporary custody and petitioned
the trial court for a finding of neglect. The trial court
issued an ex parte order removing the child from her
parents’ custody and vesting temporary custody of her
with the petitioner. The petitioner placed the child with
the paternal aunt, and the court issued specific steps
for the respondent to take to regain custody of the
child. The trial court then held a hearing on the order
of temporary custody at which both parents agreed to
sustain the order but entered pro forma denials as to the
neglect allegations. The trial court again issued specific
steps for the respondent to take to regain custody of
the child, including drug treatment, individual therapy,
parenting classes, and supportive housing for tran-
sience.
   In early January, 2018, the trial court adjudicated the
child neglected, committing her to the petitioner. The
trial court also issued final specific steps for the respon-
dent to take to regain custody of the child. The respon-
dent failed to comply fully with the final specific steps
and was in and out of jail in connection with various
offenses. While incarcerated, she maintained visitation
with the child but, for the majority of the time she
was not incarcerated, she failed to maintain visitation.
Toward the end of 2018, she was arrested and incarcer-
ated again. In November, 2018, the petitioner filed a
petition to terminate the respondent’s parental rights,
alleging, inter alia, that, pursuant to § 17a-112 (j) (3)
(B), she had failed to achieve a sufficient degree of
personal rehabilitation as would encourage the belief
that, within a reasonable time, considering the child’s
age and needs, she could resume a responsible position
in the child’s life, and that, pursuant to § 17a-112 (j) (3)
(A), the respondent had abandoned the child in that she
had failed to maintain a reasonable degree of interest
in or concern or responsibility for the child’s welfare.
   The record indicates that, at some point prior to the
commencement of the termination hearing, the respon-
dent had indicated a willingness to consent to the termi-
nation of her parental rights. At the outset of the hear-
ing, the trial court therefore canvassed the respondent
to confirm that she was in fact voluntarily and willingly
consenting to the termination of her parental rights.
The court asked whether she had had enough time to
speak with her attorney about her decision to consent,
and she replied that she did not think so, causing the
trial court to reject her consent and to proceed to trial.
During the trial, a social worker with the Department of
Children and Families (department), Darryen B. Gripes,
who had been assigned to the child, testified that she
had observed a strengthening bond between the respon-
dent and the child during visits when the respondent
was incarcerated. Gripes also testified that the fre-
quency of the visits had helped establish that bond
and that the respondent’s presence had been a positive
relationship in the child’s life. In light of that bond,
counsel for the child asked the trial court to consider
an order of posttermination or postadoption visitation
between the child and the respondent. The trial court
directed the parties to submit briefs on the issue.2
   Subsequently, the trial court issued a memorandum
of decision regarding the termination of the respon-
dent’s parental rights and then, in a separate memoran-
dum of decision, denied the request for posttermination
visitation. In its decision terminating the respondent’s
parental rights, the court found, by clear and convincing
evidence, that the petitioner had established the statu-
tory grounds for termination and, accordingly, granted
the petition for termination of the respondent’s parental
rights.3 In its second decision, regarding the respon-
dent’s request for posttermination visitation with the
child,4 the court determined that it would not order
posttermination visitation because (1) the parties did
not enter into a cooperative postadoption agreement,
(2) the court had ‘‘not determined whether postadop-
tion contact is in the best interest of the child,’’ and (3)
there was ‘‘no presumption that the child has contact
with a biological parent whose rights were terminated,
absent a cooperative postadoption agreement.’’
   Following the judgment, the respondent appealed to
the Appellate Court but did not contest the trial court’s
termination of her parental rights. Rather, she chal-
lenged only the trial court’s decision declining to order
posttermination visitation. The petitioner moved to dis-
miss the respondent’s appeal as to the posttermination
visitation issue on the ground that the respondent
lacked standing because she was not aggrieved by the
trial court’s order. The Appellate Court denied the peti-
tioner’s motion without prejudice, permitting the peti-
tioner to raise the jurisdictional issue in her brief on
the merits. After the parties filed their briefs and the
appeal was submitted for decision, the Appellate Court
notified this court of its ‘‘opinion that the appeal is
appropriate for Supreme Court review’’ pursuant to
Practice Book § 65-2.5 We agreed and transferred the
appeal to this court pursuant to that rule of practice
and General Statutes § 51-199 (c).6
                            II
   On appeal to this court, the petitioner reasserts her
argument for dismissal of the respondent’s appeal on
the ground that the respondent lacks standing to chal-
lenge the trial court’s order regarding posttermination
visitation. According to the petitioner, the respondent
lacks standing for three reasons. First, she was not
aggrieved by the trial court’s order declining to grant
posttermination visitation with her child in connection
with the termination of parental rights proceeding. Sec-
ond, when the trial court terminated the respondent’s
parental rights, the parental relationship was com-
pletely severed, thereby rendering the visitation issue
moot. Third, the respondent did not move to stay the
trial court’s judgment of termination and chose not to
challenge the termination on appeal. For all of these
reasons, the petitioner argues that this court lacks sub-
ject matter jurisdiction over this appeal and that we
should dismiss it.
   ‘‘We begin by noting that both aggrievement and
mootness implicate the court’s subject matter jurisdic-
tion. . . . Because [a] possible absence of subject mat-
ter jurisdiction must be addressed and decided when-
ever the issue is raised . . . on appeal . . . we must
address whether the petitioner has overcome both hur-
dles to appellate review. A determination regarding a
trial court’s subject matter jurisdiction presents a ques-
tion of law, and . . . we exercise plenary review.’’
(Citations omitted; internal quotation marks omitted.)
In re Allison G., 276 Conn. 146, 155–56, 883 A.2d 1226
(2005). ‘‘[A]lthough it is a critical prerequisite to any
court’s involvement in a case, we repeatedly have held
that, when a decision as to whether a court has subject
matter jurisdiction is required, every presumption
favoring jurisdiction should be indulged.’’ (Internal quo-
tation marks omitted.) In re Matthew F., 297 Conn.
673, 689, 4 A.3d 248 (2010), overruled in part on other
grounds by In re Jose B., 303 Conn. 569, 34 A.3d 975
(2012).
                            A
   The following legal principles guide our inquiry into
whether the respondent has been aggrieved by the trial
court’s order denying her posttermination visitation
with the child and, consequently, whether this court
has appellate jurisdiction over her appeal from the trial
court’s denial of her request for posttermination visita-
tion. General Statutes § 52-263 grants the right of appeal
to a party who is ‘‘aggrieved by the decision of the court
or judge upon any question or questions of law arising in
the trial . . . .’’ ‘‘Aggrievement, in essence, is appellate
standing.’’ Marine Midland Bank v. Ahern, 51 Conn.
App. 790, 797, 724 A.2d 537 (1999), appeal dismissed,
252 Conn. 151, 745 A.2d 189 (2000). ‘‘It is axiomatic that
aggrievement is a basic requirement of standing, just
as standing is a fundamental requirement of jurisdic-
tion. . . . There are two general types of aggrievement,
namely, classical and statutory; either type will estab-
lish standing, and each has its own unique features.’’
(Internal quotation marks omitted.) Perry v. Perry, 312
Conn. 600, 620, 95 A.3d 500 (2014). ‘‘The test for
determining [classical] aggrievement encompasses a
well settled twofold determination: first, the party
claiming aggrievement must demonstrate a specific per-
sonal and legal interest in the subject matter of the
decision, as distinguished from a general interest shared
by the community as a whole; second, the party claiming
aggrievement must establish that this specific personal
and legal interest has been specially and injuriously
affected by the decision.’’ (Internal quotation marks
omitted.) In re Allison G., supra, 276 Conn. 157.
   Standing for purposes of bringing an action differs
from the aggrievement requirement for appellate review
under § 52-263. A party who fails to establish standing
and to pursue the action before the trial court; e.g.,
Connecticut Associated Builders & Contractors, Inc.
v. Anson, Superior Court, judicial district of Hartford-
New Britain at Hartford, Docket No. CV-XX-XXXXXXX-S
(October 26, 1998) (23 Conn. L. Rptr. 1, 5) (trial court
granted defendants’ motion to dismiss because plain-
tiffs failed to demonstrate requisite conditions for
standing), aff’d, 251 Conn. 202, 740 A.2d 804 (1999); is
aggrieved by the trial court’s determination and can
then seek review of that judgment on appeal. See, e.g.,
Connecticut Associated Builders & Contractors v.
Anson, 251 Conn. 202, 206, 740 A.2d 804 (1999) (plain-
tiffs appealed from judgment of trial court dismissing
claims for lack of standing). The question of whether
the trial court correctly determined whether the party
lacked standing to bring the action in the first place
is the merits question for the reviewing court—not a
question of appellate aggrievement.
  With these principles in mind, we turn to the elements
of appellate aggrievement as applied to the present
case. The respondent clearly satisfies both require-
ments of appellate aggrievement—her interest is distin-
guished from a general interest shared by the commu-
nity, and the trial court’s denial of her request for
posttermination visitation injuriously affected her.
  First, she has a specific personal and legal interest
in the subject matter of the decision, as distinguished
from a general interest shared by the community,
because she was a party to the underlying litigation
who requested that the trial court act pursuant to its
common-law authority. She was not merely a partici-
pant in that litigation. See Hartford Distributors, Inc.
v. Liquor Control Commission, 177 Conn. 616, 620, 419
A.2d 346 (1979) (‘‘[m]ere status, however, as a party
or a participant in a hearing before an administrative
agency does not in and of itself constitute aggrievement
for the purposes of appellate review’’). She was the
respondent in a proceeding in which the petitioner
sought to terminate her parental rights. In the course
of that proceeding, she requested that the trial court
permit and order posttermination visitation with her
child. In that way, she occupies a position similar to
other parties who have requested relief that a trial court
has denied. See Argent Mortgage Co., LLC v. Huertas,
288 Conn. 568, 581–82, 953 A.2d 868 (2008) (concluding
that trial court should have dismissed as moot defen-
dant’s motion to open foreclosure judgment, instead of
denying motion, because defendant filed motion five
months after title vested in plaintiff).
   In fact, whether a trial court correctly concludes that
it lacks authority to act is an issue often raised on
appeal, without discussion as to whether the appellant,
upon being denied the relief requested, has been
aggrieved. See, e.g., Kim v. Magnotta, 249 Conn. 94,
96–97, 733 A.2d 809 (1999) (‘‘The specific question is
whether a trial court . . . has the authority to set the
judgment aside after the expiration of the four month
limitation period contained in [General Statutes] § 52-
212a. We conclude that the trial court has discretion
to exercise such authority.’’ (Footnote omitted.));
McLoughlin v. McLoughlin, 157 Conn. App. 568, 570,
118 A.3d 64 (2015) (Appellate Court reviewed plaintiff’s
claim that trial court lacked authority to distribute dis-
puted personal property to defendant postjudgment).
The respondent in the present case is the proper party
to request an adjudication of whether the trial court
incorrectly concluded that it lacked authority to grant
a request for posttermination visitation. The determina-
tion as to whether the respondent has a legally pro-
tected interest in posttermination visitation, and
whether the trial court has invaded that interest, is the
merits question and the question we ultimately must
answer.
   Second, the respondent suffered an injury as a result
of the trial court’s decision because the trial court
denied her request for posttermination visitation. Her
claim that the trial court incorrectly concluded that
it lacked authority to grant posttermination visitation
constitutes a real and present harm. The trial court’s
termination of her parental rights does not eliminate
that potential harm of being denied posttermination
visitation with the child, if, indeed, the court has author-
ity to order it, which is the merits. We conclude that
the respondent satisfies both the specific interest and
specific injury prongs to overcome the aggrievement
hurdle to appellate review. The petitioner’s argument
that the termination of parental rights somehow
affected the respondent’s ability to bring this appeal is
more properly characterized as an issue of mootness,
to which we now turn.
                             B
   In addition to her aggrievement argument, the peti-
tioner contends that the respondent lacks standing
because the trial court’s termination of the respondent’s
parental rights rendered the visitation issue moot.
According to the petitioner, within the context of child
protection cases, aggrievement, standing, and mootness
‘‘sometimes turn on whether the respondent parent’s
parental rights are intact or have been terminated.’’
Termination of parental rights is a ‘‘complete severance
by court order of the legal relationship, with all its rights
and responsibilities, between the child and the child’s
parent’’; General Statutes § 17a-93 (5); so that, in the
petitioner’s view, ‘‘a terminated parent has no right to
visitation . . . .’’ Once the respondent’s parental rights
had been terminated, the petitioner argues, the respon-
dent no longer had a right to visit with the child and,
thus, had no specific, personal and legal interest that
was adversely affected by the trial court’s failure to
order posttermination visitation. Therefore, the peti-
tioner contends, the issue of posttermination visitation
is no longer an actual controversy, and the question
of whether the trial court properly declined to order
posttermination visitation is moot. We do not agree.
   ‘‘Mootness is a question of justiciability that must be
determined as a threshold matter because it implicates
[this] court’s subject matter jurisdiction. . . . Because
courts are established to resolve actual controversies,
before a claimed controversy is entitled to a resolution
on the merits it must be justiciable. . . . Justiciability
requires (1) that there be an actual controversy between
or among the parties to the dispute . . . (2) that the
interests of the parties be adverse . . . (3) that the
matter in controversy be capable of being adjudicated
by judicial power . . . and (4) that the determination
of the controversy will result in practical relief to the
complainant. . . . A case is considered moot if [the
trial] court cannot grant the appellant any practical
relief through its disposition of the merits.’’ (Internal
quotation marks omitted.) In re Egypt E., 322 Conn.
231, 241, 140 A.3d 210 (2016). ‘‘Mootness presents a
circumstance wherein the issue before the court has
been resolved or had lost its significance because [of]
a change in the condition of affairs between the parties.’’
Boisvert v. Gavis, 332 Conn. 115, 139, 210 A.3d 1 (2019).
  One example of a circumstance in which courts have
determined that the termination of parental rights may
render moot a parent’s motion for visitation arises when
motions for pretermination visitation, or motions to
modify pretermination visitation orders, are consoli-
dated into a termination proceeding. This happens fre-
quently. See, e.g., In re Carla C., 167 Conn. App. 248,
255–56, 143 A.3d 677 (2016) (trial court consolidated
father’s pretermination motion for visitation with moth-
er’s petition for termination of his parental rights); In
re Destiny R., 134 Conn. App. 625, 633–34, 39 A.3d
727 (trial court consolidated respondent’s motion for
modification with termination of parental rights trial),
cert. denied, 304 Conn. 932, 43 A.3d 660 (2012). The
petitioner, in her brief, highlights cases in which courts
have determined that, when the statutory grounds for
termination exist and termination is in the child’s best
interest, any consolidated pretermination motions seek-
ing immediate visitation or modification of existing visi-
tation orders are rendered moot. See, e.g., In re Victor
D., Docket No. CP-10-007160-A, 2014 WL 7461459, *57
(Conn. Super. November 7, 2014) (‘‘[h]aving terminated
the father’s parental rights, the motion for overnight
visitation and any outstanding motions relative to visita-
tion are now moot’’); In re Nayya M., Docket No. CP-
10-012977-A, 2012 WL 2855816, *31 (Conn. Super. June
7, 2012) (‘‘[a]s the court has determined to terminate
the [parents’] rights . . . the motion to cease their visi-
tation is arguably moot’’); In re Daniel C., 1999 WL
558102, *1 n.2 (Conn. Super. July 22, 1999) (‘‘[b]ecause
the court grants the petitions for termination of parental
rights, the motion for unsupervised visitation is ren-
dered moot and therefore denied based on mootness’’),
aff’d, 63 Conn. App. 339, 776 A.2d 487 (2001).
   This court never has explained why pretermination
visitation motions become moot upon the termination
of parental rights. To resolve the petitioner’s jurisdic-
tional challenge in the present case, it is helpful that
we do so.
   Parents’ right to visitation with their child is founded
on both the constitutional protection afforded parents
to direct their child’s upbringing; see, e.g., Boisvert v.
Gavis, supra, 332 Conn. 131; and, in circumstances in
which the child is no longer under the parents’ care and
custody, their statutory right to visitation. See General
Statutes § 17a-10a. Section 17a-10a (a) directs the peti-
tioner to ‘‘ensure’’ that children ‘‘placed in the care
and custody of the commissioner . . . [are] provided
visitation with . . . parents and siblings . . . .’’ It fol-
lows that, when the court has terminated parental
rights, the constitutional right to direct the child’s
upbringing, as well as the statutory right to visitation,
no longer exists because the parent-child relationship
has been severed. See General Statutes § 17a-93 (5);7
cf. Boisvert v. Gavis, supra, 139–40. Therefore, preter-
mination motions seeking immediate visitation or modi-
fication of existing visitation orders, premised on these
constitutional and statutory rights, are rendered moot
by an order of termination.
  The petitioner analogizes the present case to those
cases in which a pretermination motion for visitation
is consolidated within the termination hearing and visi-
tation is rendered moot upon the termination of paren-
tal rights. We disagree with the petitioner that the anal-
ogy is apt. The respondent in the present case did not
seek an order of visitation or modification of an existing
visitation order during the pendency of the litigation
on the basis of her constitutional or statutory right to
visitation as a parent. Rather, counsel for the child
requested that the trial court consider whether some
or any form of contact with the respondent, posttermi-
nation and in light of the extinguishment of the respon-
dent’s parental rights, would be in the best interest of
the child. That distinction, in and of itself, transforms
the nature of the respondent’s position. She does not
seek to enforce her rights as a parent to continued
visitation. To the contrary, she is in the same position
as any other litigant who is aggrieved by the trial court’s
resolution of a motion for equitable relief. See part II
A of this opinion (citing cases in which Appellate Court
reviewed trial court decisions on motions for equitable
relief). The issue has not been rendered moot on the
basis of the termination of the parent-child relationship.
   Nevertheless, the petitioner urges this court to rely
on In re Candace H., 259 Conn. 523, 790 A.2d 1164
(2002), for ‘‘the inescapable conclusion that, once the
[respondent] mother’s parental rights were terminated,
there no longer was any practical relief the court could
afford her regarding visitation because she no longer
had a right to visit the child.’’ But In re Candace H. is
factually and procedurally different from the present
case and is much more analogous to the cases discussed
previously, in which a pretermination motion for visita-
tion is consolidated with the termination of parental
rights hearing and visitation is rendered moot upon the
court’s termination of parental rights.
   In In re Candace H., the respondent mother moved
for visitation while the child remained in the petitioner’s
custody and prior to the petitioner’s seeking the termi-
nation of the mother’s parental rights. Id., 525. The
trial court denied the motion for visitation, finding that
visitation was not in the child’s best interest. Id. How-
ever, at that time, the trial court did not bar future
visitation entirely but concluded that the petitioner, in
her discretion, together with the foster parents, might
permit future visitation with the respondent, as long as
the petitioner determined it to be in the child’s best
interest. Id.
   Then, before the petitioner initiated the termination
of parental rights proceeding, the respondent mother
appealed to the Appellate Court, claiming that the trial
court had (1) abused its discretion in denying her
motion for visitation, and (2) impermissibly delegated
to the petitioner and the child’s foster parents the
responsibility for determining whether visitation was
in the child’s best interest. In re Candace H., 63 Conn.
App. 493, 494, 776 A.2d 1180 (2001). The Appellate Court
affirmed the judgment as to the denial of visitation
and reversed the judgment on the issue of delegation.
Id., 504.
  The petitioner then sought certification to appeal to
this court, which was granted, and the sole issue on
appeal became whether the trial court properly dele-
gated to the petitioner and the foster parents the court’s
independent obligation to determine and further the
child’s best interest regarding visitation.8 In re Candace
H., supra, 259 Conn. 525–26. While that certified appeal
was pending, however, the mother voluntarily con-
sented to the termination of her parental rights. Id.,
526. This court then dismissed the mother’s appeal as
moot, explaining briefly that, ‘‘[w]hen, during the pen-
dency of an appeal, events have occurred that preclude
an appellate court from granting any practical relief
through its disposition of the merits, a case has become
moot.’’ (Internal quotation marks omitted.) Id.
   Clearly, the circumstances in In re Candace H. had
changed during the pendency of the appeal in a way
that mooted the visitation issues on appeal in that case.
The respondent mother had voluntarily relinquished her
parental rights, severing the parent-child relationship
and thus extinguishing her constitutional and statutory
rights to a pendente lite order of visitation. Id. As in
the cases involving pretermination visitation discussed
previously—which also were based on constitutional
and statutory rights to visitation—the respondent moth-
er’s assertion in In re Candace H. of a right to visitation
and, concomitantly, the petitioner’s appeal, in which
the petitioner claimed the authority to manage that
visitation upon the court’s delegation of it to her—were
rendered moot when the respondent mother consented
to the termination of her parental rights. See In re Victor
D., supra, 2014 WL 7461459, *57; In re Nayya M., supra,
2012 WL 2855816, *31; In re Daniel C., supra, 1999 WL
558102, supra, *1 n.2. The request for posttermination
visitation at issue in the present case does not fall within
the ambit of the cases just described because the visita-
tion sought is not premised on the parent’s constitu-
tional or statutory rights. Rather, the respondent’s
request, like the request of the child, could seek only to
secure the welfare, protection, proper care and suitable
support of the child.
   In light of our clarification as to when a termination
of parental rights renders an appeal regarding visitation
moot, we turn back to the justiciability requirements
in the present case. See In re Egypt E., supra, 322 Conn.
241. We conclude that these requirements have been
satisfied because (1) there is an actual live controversy
between the respondent and the petitioner as to
whether the trial court correctly determined that it
lacked authority to order posttermination visitation, (2)
the parties’ interests are adverse, the respondent
asserting that the trial court has authority to order post-
termination visitation and the petitioner asserting that
the trial court correctly determined that it lacked
authority to issue such an order, (3) this court is capable
of adjudicating whether the trial court had authority to
order posttermination visitation, and (4) our determina-
tion of whether the trial court correctly concluded that
it lacked authority to order posttermination visitation
could result in practical relief to the respondent if post-
termination visitation is, in fact, necessary or appro-
priate to secure the welfare, protection, proper care
and suitable support of the child. See id. Finally, no
intervening circumstance has arisen during the pen-
dency of the appeal that has resolved the issue of post-
termination visitation or rendered it insignificant.
Accordingly, we conclude that the issue is not moot.
                            C
   Last, the petitioner asserts that the respondent lacks
standing to appeal from the posttermination visitation
order because ‘‘actions . . . in juvenile matters’’ are
not automatically stayed pursuant to Practice Book
§ 61-11,9 and the respondent failed to seek or to obtain
a discretionary stay of the termination judgment pursu-
ant to Practice Book § 61-12.10 The petitioner also
asserts that the respondent lacks standing because she
failed to appeal from the trial court’s judgment terminat-
ing her parental rights. We are unpersuaded.
   The provisions of our rules of practice that permit a
parent to seek a discretionary stay of execution during
an appeal of the trial court’s judgment terminating
parental rights do not apply to the respondent because
she does not seek to delay enforcement of the termina-
tion order. By appealing, she seeks an entirely different
remedy—the trial court’s consideration of posttermina-
tion visitation that ‘‘would be appropriate to secure the
child’s welfare, protection, proper care and suitable
support.’’ As we previously stated, posttermination visi-
tation orders differ from pretermination visitation
orders because they are not premised on an individual’s
constitutional or statutory rights as a parent. Posttermi-
nation visitation orders also serve a different function.
See Michaud v. Wawruck, 209 Conn. 407, 413, 551 A.2d
738 (1988) (‘‘[o]ur statutes recognize that visitation
encompasses considerations that differ from those that
govern custody, guardianship or parental status’’). Prior
to termination, the goal of visitation is reunification;
see General Statutes § 17a-112 (j);11 and visitation is
mandated pursuant to § 17a-10a. See part II B of this
opinion. After termination, the goal is not reunification,
and visitation is not mandated pursuant to any statute.
Rather, according to the respondent, some possible
goals of posttermination visitation could be to ‘‘main-
tain ongoing contact with a biological parent’’ or ‘‘to
prevent the sudden and harmful destruction of existing
familial bonds important to the child’s welfare.’’ For
example, the respondent cites a case in which the Mas-
sachusetts Supreme Judicial Court stated that the child
‘‘should have postadoption (and posttermination) con-
tact with the father in the form of at least two face-to-
face visits per year . . . .’’ In re Adoption of Rico, 453
Mass. 749, 756, 905 N.E.2d 552 (2009). That kind of order
differs dramatically in purpose and, perhaps, frequency
from visitation established to avoid harm to the parent-
child relationship should termination never occur and
the parent and child be reunified. See In re Daniel C.,
63 Conn. App. 339, 369, 776 A.2d 487 (2001) (trial court
ordered weekly two hour visitation under supervision
of department). Consequently, a rule requiring the
respondent in the present case to have sought a stay
of execution to delay enforcement of the judgment ter-
minating her parental rights would have served no pur-
pose. The respondent, by not appealing from the termi-
nation judgment, accepted the court’s determination
that termination—not reunification—is in the child’s
best interest. That acknowledgment, however, does not
foreclose the possibility that some alternative form of
visitation—posttermination—might potentially be ‘‘appro-
priate to secure the child’s welfare, protection, proper
care and suitable support.’’
   The petitioner, in support of her position, relies on
an Appellate Court case, In re Amy H., 56 Conn. App.
55, 742 A.2d 372 (1999), that she claims stands for the
proposition that, ‘‘if a terminated parent wants to chal-
lenge an order of the trial court regarding visitation,
she must not only challenge the judgment terminating
her parental rights by appealing from it, but she must
also obtain a stay of that judgment.’’ In In re Amy
H., the trial court, upon ordering termination of the
respondent father’s parental rights, ordered, sua sponte,
that ‘‘no visitation would be granted pending appellate
resolution of the case . . . .’’ In re Amy H., supra, 61.
After he filed his appeal, the respondent father failed
to move for a stay of execution, and the Appellate Court
therefore concluded that he could not challenge the
visitation order as a result of his failure to seek a stay.
Id. As in In re Candace H., the trial court’s termination
of parental rights in In re Amy H. rendered the preter-
mination visitation issue moot because the right to
continue visitation during an appeal, premised on con-
stitutional and statutory parental rights, was extin-
guished when the respondent father’s parental rights
were terminated and no stay of execution was entered.
That conclusion does not answer the question in the
present case—whether a parent seeking an order for
posttermination visitation must move to delay enforce-
ment of the judgment terminating her parental rights,
and In re Amy H. therefore does not dictate the rule
we must implement.
  Another reason for declining to adopt a rule requiring
a parent to seek a stay of the judgment of termination
of parental rights is that it would encourage further
litigation on the issue of termination in cases in which
the trial court already has determined that termination
is in the best interest of the child and no one disputes
that determination. If the only relief sought on appeal
is posttermination visitation, then requiring a parent to
seek review of the termination decision or a stay of that
judgment merely to preserve the possibility of pursuing
posttermination visitation wastes judicial resources and
thwarts the ultimate goal in any juvenile matter—ensur-
ing the welfare of the child. Neither the respondent nor
counsel for the child in the present case contests that
the trial court properly terminated the respondent’s
parental rights. There is no dispute as to that issue, no
justiciable controversy, and no reason to require the
respondent to appeal from that judgment. The contro-
versy centers exclusively on whether the trial court
had the authority to order posttermination visitation
between the child and the respondent.
   We acknowledge that there are cases in which the
trial court has concluded that pretermination visitation
for the purpose of reunification is not in the best interest
of the child, and, in many of those cases, posttermina-
tion visitation similarly might not be appropriate to
secure the child’s welfare, protection, proper care and
suitable support. That reality does not, however, factor
into an evaluation of whether this court has jurisdiction
over the respondent’s appeal. The respondent has over-
come the two jurisdictional hurdles of aggrievement
and mootness, and we retain subject matter jurisdiction
over whether the trial court correctly determined that
it lacked the legal authority to order posttermination
visitation between the respondent and the child.
                            III
   Having concluded that this court has jurisdiction over
the respondent’s appeal, we turn to her argument that
the trial court incorrectly determined that it lacked
authority to order posttermination visitation pursuant
to its broad equitable powers. Specifically, the respon-
dent contends that (1) pursuant to common law and
§ 46b-121 (b) (1), the Superior Court is vested with the
authority to issue any order with respect to the welfare
of the child, (2) the trial court misapplied the law when
it determined that the statutory open adoption provi-
sions of § 17a-112 (b) through (h) ‘‘constituted the only
permissible means by which the legislature intended
the Superior Court to involve itself in matters affecting
posttermination contact between a child and a biologi-
cal parent whose rights [with respect] to the child have
been terminated,’’ and (3) the trial court should have
considered the posttermination request as part of the
termination of parental rights proceeding. The respon-
dent asks us to reverse the order of the trial court
denying the request for posttermination visitation and
to remand the case to that court ‘‘to consider whether
posttermination visitation orders would be appropriate
to secure the child’s welfare, protection, proper care
and suitable support.’’ We agree with the respondent
that the Superior Court has broad authority to issue
posttermination visitation orders, that the legislature
did not limit that authority by enacting § 17a-112 (b)
through (h), and that the trial court is best suited to deter-
mine, in accordance with § 46b-121 (b) (1), whether
posttermination visitation would be necessary or appro-
priate to secure the welfare, protection, proper care
and suitable support of the child.
  Our review of the trial court’s construction of a stat-
ute’s limitations on the court’s general authority is ple-
nary. See, e.g., Kim v. Magnotta, supra, 249 Conn. 102–
103. We are guided by the well established principles
governing statutory construction. See, e.g., Marchesi v.
Board of Selectmen, 309 Conn. 608, 614–15, 72 A.3d 394
(2013) (discussing process of ascertaining legislative
intent pursuant to General Statutes § 1-2z and noting
that, ‘‘[w]hen construing a statute, [o]ur fundamental
objective is to ascertain and give effect to the apparent
intent of the legislature’’ (internal quotation marks omit-
ted)). Additionally, to the extent that we must examine
our common law to determine the contours of the trial
court’s common-law authority, our review also is ple-
nary. See, e.g., Location Realty, Inc. v. Colaccino, 287
Conn. 706, 724, 949 A.2d 1189 (2008) (construing statute
to determine whether it abrogated common law).
                              A
   We first address the respondent’s argument that the
trial court had the authority to issue an order for postter-
mination visitation as long as it found it necessary or
appropriate to the child’s welfare. We begin by looking
to our courts’ common-law and statutory authority over
juvenile matters. Prior to the legislature’s enactment of
§ 46b-121 (b) (1), our courts had broad authority over
juvenile matters pursuant to the common law. See In
re Appeal of Kindis, 162 Conn. 239, 240, 294 A.2d 316
(1972), citing Cinque v. Boyd, 99 Conn. 70, 82, 121 A.
678 (1923); In re Appeal of Kindis, supra, 240 (‘‘[t]he
authority of the state and the exercise of its jurisdiction
[over fostering care for neglected and uncared for chil-
dren] is well established in the common law’’). That
authority dates back to early English law when children
were wards of chancery and chancellors ‘‘exercised the
prerogative powers of the crown in caring for unfortu-
nate minors.’’ Cinque v. Boyd, supra, 80. ‘‘Classic exam-
ples of the exercise of this power’’ occurred in two
separate incidents in the early nineteenth century in
which children were removed from the custody of a
parent who had ‘‘declared atheism’’ and from the cus-
tody of another parent ‘‘on account of [the parent’s]
profligate life . . . .’’ Id., 80–81.
  American states, from that time on, ‘‘continually
enlarge[d] their protective and summary jurisdiction
for the protection and care of individuals . . . unfortu-
nate in environment . . . [e]specially . . . with
regard to children so circumstanced.’’ Id., 81. For exam-
ple, in 1883, this court upheld as constitutional a statute
that granted justices of the peace the power to commit
to the ‘‘State Reform School . . . any boy under the
age of sixteen years, who is in danger of being brought
up, or is brought up, to lead an idle or vicious life.’’
(Internal quotation marks omitted.) Reynolds v. Howe,
51 Conn. 472, 476 (1884), quoting Public Acts 1881, c.
119, § 1. Responding to the objection that the statute
deprived the father of the services of his son, the court
in Reynolds explained that it was ‘‘the duty of the parent
to bring up his children to lives of industry and virtue,
and where he neglects this duty, and is bringing them
up to vice, he is the last one who should complain of
the loss of their services.’’ Reynolds v. Howe, supra,
478. Summarizing the history of the court’s authority
to act in juvenile matters, this court stated: ‘‘We have
consistently held in matters involving child custody that
while the rights, wishes and desires of the parents must
be considered it is nevertheless the ultimate welfare of
the child which must control the decision of the court.
. . . In fact, the best interest of the child standard is
implicitly incorporated into the commitment statute
. . . which authorizes the Juvenile Court to commit the
custody of a child to another if it finds that the child
needs the care, discipline or protection of the state.’’
(Citations omitted; internal quotation marks omitted.)
In re Appeal of Kindis, supra, 162 Conn. 242–44. These
cases suggest that, under our common law, courts had
broad authority to act in the child’s best interest in
juvenile matters. More specifically, we are able to glean
from historical cases that, as part of their common-
law authority, our courts contemplated termination and
limitation of parental rights (described at the time as
custody and modification of custody). See, e.g., Wood-
ward’s Appeal, 81 Conn. 152, 166, 70 A. 453 (1908) (‘‘[par-
ental] rights are not absolute rights . . . [and] they may
be modified or suspended against [a parent’s] will by
action of the court’’); Kelsey v. Green, 69 Conn. 291,
299, 37 A. 679 (1897) (‘‘In contentions of this kind the
child has the right to the protection of the court against
such misfortunes of its parents, or the influences of such
gross and immoral practices as will seriously endanger
[the child’s] life, health, morals or personal safety. But
what measure of wickedness or profligacy on the part
of the parent will be sufficient to warrant the court to
deprive the parent of his natural right to the minor child,
must necessarily depend upon the facts and circum-
stances of each particular case.’’ (Internal quotation
marks omitted.)).
   In 1921, the legislature passed ‘‘An Act concerning
Juvenile Courts,’’ through which it undertook to ‘‘pro-
vide for the proper care, custody, education and rearing
of children under the age of sixteen, who are dependent,
uncared-for, neglected, defective or delinquent.’’ Cinque
v. Boyd, supra, 99 Conn. 75–76; see Public Acts 1921,
c. 336. Specifically, the act granted the juvenile courts
the ‘‘authority to make and enforce, within their respec-
tive territorial limits, such orders directed to parents,
guardians, custodians or other adult persons, owing
some legal duty to a child therein as it shall deem nec-
essary or appropriate to secure the welfare, protection,
proper care and suitable support of a child subject to its
jurisdiction.’’ Public Acts 1921, c. 336, § 3.12 That author-
ity continues to reside, largely unchanged, in the Supe-
rior Court for Juvenile Matters pursuant to § 46b-121
(b) (1), which provides in relevant part: ‘‘ ‘In juvenile
matters, the Superior Court shall have authority to make
and enforce such orders directed to parents . . .
guardians, custodians or other adult persons owing
some legal duty to a child or youth therein, as the court
deems necessary or appropriate to secure the welfare,
protection, proper care and suitable support of a child
or youth subject to the court’s jurisdiction or otherwise
committed to or in the custody of the Commissioner
of Children and Families.’ ’’ (Emphasis in original.) In re
David B., 167 Conn. App. 428, 447, 142 A.3d 1277 (2016).
   A plain reading of § 46b-121 (b) (1) in its current form
quite apparently grants the Superior Court comprehen-
sive authority to issue orders in juvenile matters. The
statute broadly enables the court to issue any order
that it deems not only ‘‘necessary’’ but also ‘‘necessary
or appropriate . . . .’’ (Emphasis added.) General Stat-
utes § 46b-121 (b) (1). The language also enables the
court to issue orders directed at a broad range of actors
and does not limit the scope of the statute to biological
parents; rather, it extends it to any ‘‘other adult persons
owing some legal duty to a child . . . .’’ General Stat-
utes § 46b-121 (b) (1). Although § 46b-121 (b) (1) does
not expressly mention orders for posttermination visita-
tion, neither does it expressly preclude that authority.
In our view, a broad statutory grant of authority and a
‘‘lack of limiting language . . . supports [a] conclu-
sion’’ that the Superior Court has the authority to issue
such an order. Marchesi v. Board of Selectmen, supra,
309 Conn. 619; id., 617–19 (construing General Statutes
§ 13a-40 to grant Superior Court authority to conduct
trial de novo on basis of broad statutory terms and lack
of limiting language). This conclusion is buttressed by
the common-law backdrop against which the legislature
enacted § 46b-121 (b) (1), which similarly reflects a
broad authority residing in our courts to issue orders
impacting parental rights, including termination and vis-
itation.
   Appellate Court case law interpreting § 46b-121 (b)
(1) supports this broad construction. In re David B.,
supra, 167 Conn. App. 448, described § 46b-121 as a
‘‘broad statutory grant of authority’’ sufficient to include
the authority of the court to substitute a child’s newly
appointed guardian for his previous guardian, as neces-
sary to protect the child’s welfare. In In re Alexandria
L., 155 Conn. App. 624, 111 A.3d 904, cert. denied, 316
Conn. 915, 111 A.3d 884 (2015), the Appellate Court
declined to construe the statute restrictively as to grant
jurisdiction to the court to make or to enforce orders
only after a child has been committed to or placed
in the custody of the petitioner. Id., 630; see id., 632
(concluding that § 46b-121 properly authorized interim
orders and subsequent enforcement of orders). In In
re Jeffrey C., 64 Conn. App. 55, 779 A.2d 765 (2001),
rev’d on other grounds, 261 Conn. 189, 802 A.2d 772
(2002), the Appellate Court, construing § 46b-121, con-
cluded ‘‘that a trial court unquestionably has the power
. . . to find in contempt those persons who violate
orders pertaining to juvenile matters.’’ (Citation omit-
ted; emphasis added; footnote omitted.) Id., 60–61.
   Superior Court case law also demonstrates that § 46b-
121 frequently has been relied on as the legal basis
for issuing a wide variety of orders. For example, trial
courts have relied on this statutory authority to issue
orders for unsupervised visitation; In re Nicholas B.,
Docket Nos. CP-08-017705-A and CP-08-17706-A, 2010
WL 392298, *9 (Conn. Super. January 5, 2010); to grant
requests for hearings to enforce visitation orders; In re
Elana H., 2001 WL 219641, *2–3 (Conn. Super. February
7, 2001); and to modify the terms of an order of tempo-
rary custody. In re Aracelli G., 1993 WL 524944, *2
(Conn. Super. December 9, 1993). In In re Dustin C.,
1997 WL 429553 (Conn. Super. July 17, 1997), the trial
court cited the statute as the legal basis for issuing
orders, including, but not limited to, an order for the
parties to appear for a case conference, an order for
the department to provide timely and appropriate reha-
bilitative services, an order directing the department to
report all information about a conversation regarding
abuse to the Office of the State’s Attorney for possible
investigation, an order mandating that visits or contacts
between the child and his legal guardian ‘‘be supervised
by a person who is a statutorily mandated child abuse
reporter,’’ an order requiring the department to make
arrangements for a child to be tested for a sexually
transmitted disease, and an order for a child to be physi-
cally examined for evidence of sexual abuse. Id., *6–8.
   Additionally, the broad grant of authority in § 46b-
121 (b) (1) does not expressly abrogate the trial court’s
authority to regulate visitation in any way. It does not
limit the trial court’s authority to issue a posttermina-
tion visitation order, and, therefore, our principles of
statutory construction require that we interpret § 46b-
121 as encompassing such authority. See, e.g., In re
Juvenile Appeal (85-BC), 195 Conn. 344, 353–54 n.9,
488 A.2d 790 (1985) (noting implicit authority in General
Statutes (Rev. to 1985) § 46b-129 (d) to order continuing
custody of neglected child in natural parent, although
not expressly provided for in that statute because per-
missive statutory language implies that ‘‘judicial deter-
mination may also be made that under the particular
circumstances of a given case the best interests of the
child are furthered only by permitting the natural parent
to retain custody’’).
   This court’s decision in Michaud v. Wawruck, supra,
209 Conn. 407, provides an example of trial courts’ author-
ity to issue orders regarding visitation. In Michaud, this
court considered whether a written visitation agree-
ment between the plaintiff, the minor child’s genetic
mother, and the adoptive parents violated public policy.
See id., 408. As part of the underlying proceedings, the
mother brought an action to set aside the Probate Court
decree that terminated her parental rights as to the
child. Id., 408–409. The trial court then permitted the
child’s foster parents, who were seeking to adopt the
child, to intervene. Id., 409. ‘‘The plaintiff agreed to
withdraw her lawsuit, and to allow the adoption to go
forward, in exchange for the agreement [of the foster
parents and the petitioner] to permit regular visitation
between the plaintiff and the child during the child’s
minor years.’’ Id. We acknowledged that the right to an
open adoption is ‘‘not premised on an ongoing genetic
relationship that somehow survives a termination of
parental rights and an adoption.’’ Id., 412–13. Thus, we
did not premise posttermination visitation on constitu-
tional parental rights or the legal relationship between
the parties. See part II C of this opinion. Instead, an open
adoption agreement permits ‘‘an adult who has had an
ongoing personal relationship with the child . . . [to]
contract with adopting parents, prior to adoption, for
the continued right to visit with the child, so long as that
visitation continues to be in the best interest of the child.’’
Michaud v. Wawruck, supra, 413.
   This court in Michaud concluded that postadoption
agreements between a genetic mother and adoptive
parents concerning visitation, even in the absence of a
statute, do not violate the public policy of Connecticut.
Id., 413–14. Consequently, this court remanded the case
to the trial court to determine whether the plaintiff’s
request for an order enforcing the posttermination visi-
tation agreement would be in the child’s best interest.
Id., 416. Thus, Michaud makes clear that, by the time
that case was decided, the legislature had not expressly
abrogated the authority to make or enforce orders
regarding posttermination visitation. On the basis of
the plain meaning of the text and prior interpretations
of that text, we do not hesitate to conclude that § 46b-
121 (b) (1) grants the Superior Court broad authority
to issue any order necessary or appropriate to secure
the welfare, protection, proper care and suitable sup-
port of a child—including an order for posttermination
visitation.
  In fact, the petitioner does not dispute our conclusion
that § 46b-121 (b) (1) constitutes a grant of such broad
authority but, instead, urges us to consider that statute’s
text in relation to Public Acts 2000, No. 00-137, § 1 (P.A.
00-137) (codifying § 17a-112 (b) through (h)), governing
cooperative postadoption agreements between genetic
parents and intended adoptive parents. The petitioner
contends that, pursuant to P.A. 00-137, § 1, the legisla-
ture sought to limit the concededly broad grant of
authority found in § 46b-121 (b) (1). In the present case,
the trial court adopted this rationale, relying on § 17a-
112 as the law controlling the issue of posttermination
visitation. On the basis of that statute, the trial court
concluded that it lacked authority to issue an order for
posttermination visitation because the respondent had
not met the statutory requirements of the 2000 coopera-
tive postadoption agreement legislation, § 17a-112 (b)
through (f). Implicit in the trial court’s decision is its
conclusion that § 17a-112 (b) through (f) both limit the
courts’ authority to grant posttermination visitation
under § 46b-121 (b) (1) and prohibit the ordering of
posttermination visitation in the absence of compliance
with the statutory requirements of the cooperative post-
adoption agreement legislation.
    The respondent contends that the trial court improp-
erly applied § 17a-112 (b) through (h) because those
subsections are not a limitation on the court’s broad
authority under § 46b-121 (b) (1). In the respondent’s
view, § 46b-121 (b) (1) codified the Superior Court’s
‘‘inherent equitable authority at common law to issue
any order necessary or appropriate to secure the wel-
fare of a child committed to the court’s jurisdiction
. . . .’’ By enacting § 17a-112 (b) through (h), the legisla-
ture did not intend to abrogate that authority.
   We agree with the respondent that the trial court in
the present case had authority to grant posttermination
visitation. Specifically, we conclude that the legisla-
ture’s enactment of § 17a-112 (b) through (h) did not
reflect an intention to abrogate or to limit the courts’
common-law authority, as codified in § 46b-121 (b) (1),
which includes the ability to order posttermination visi-
tation as long as it is necessary or appropriate to secure
the welfare, protection, proper care and suitable sup-
port of the child. Instead, the legislature intended that
§ 17a-112 (b) through (h) codify and make regular the
process by which parties accomplish cooperative post-
adoption agreements.
  We begin with the statutes at issue. As explained,
§ 46b-121 (b) (1) sets forth the Superior Court’s general
grant of authority to issue orders in juvenile matters.
Section 17a-112 governs termination of parental rights
proceedings,13 and § 17a-112 (a) specifically permits
parents to consent to the termination of their rights
before the court orders termination, so long as they do
so voluntarily and knowingly.14
  In 2000, the legislature amended § 17a-112 by enact-
ing subsections (b) through (h). See P.A. 00-137, § 1.
Those subsections govern cooperative postadoption
agreements for postadoption visitation between genetic
parents and intended adoptive parents. See General Stat-
utes § 17a-112 (b) through (h). Subsection (b) enables
‘‘birth parents and an intended adoptive parent [to] enter
into a cooperative postadoption agreement regarding
communication or contact between either or both birth
parents and the adopted child.’’15 General Statutes § 17a-
112 (b). Cooperative postadoption agreements are per-
mitted under the statute only if ‘‘(1) [t]he child is in the
custody of the Department of Children and Families;
(2) an order terminating parental rights has not yet been
entered; and (3) either or both birth parents agree to
a voluntary termination of parental rights, including an
agreement in a case which began as an involuntary ter-
mination of parental rights.’’ General Statutes § 17a-112
(b). Furthermore, the legislature expressly provided
that ‘‘[s]uch agreement[s] shall be in addition to those
under common law.’’ General Statutes § 17a-112 (b).
   First, we must determine whether § 17a-112 (b)
through (h) abrogated a court’s common-law authority
to issue orders in juvenile matters and thus serves as
a limitation on the court’s authority to order posttermi-
nation visitation. ‘‘Our determination of whether [§ 17a-
112 (b) through (h)] abrogate[s] [the common law] . . .
is guided by well established principles. While the legis-
lature’s authority to abrogate the common law is unde-
niable, we will not lightly impute such an intent to the
legislature. . . . Thus, [w]hen a statute is in derogation
of common law . . . it should receive a strict construc-
tion and is not to be extended, modified, repealed or
enlarged in its scope by the mechanics of [statutory]
construction. . . . In determining whether or not a
statute abrogates or modifies a [common-law] rule the
construction must be strict, and the operation of a stat-
ute in derogation of the common law is to be limited
to matters clearly brought within its scope. . . . The
rule that statutes in derogation of the common law are
strictly construed can be seen to serve the same policy
of continuity and stability in the legal system as the
doctrine of stare decisis in relation to case law.’’ (Inter-
nal quotation marks omitted.) Chadha v. Charlotte
Hungerford Hospital, 272 Conn. 776, 788–89, 865 A.2d
1163 (2005); see also Raspberry Junction Holding, LLC
v. Southeastern Connecticut Water Authority, 331
Conn. 364, 370–71, 203 A.3d 1224 (2019) (applying strict
construction principles to construe text of special act
that codified common-law principles and exceptions to
municipal immunity).
   The plainly broad language of § 46b-121 (b) (1), cou-
pled with our well established principles regarding
implied abrogation, fails to demonstrate a clear intent
by the legislature to abrogate the court’s authority to
issue posttermination visitation orders. Section 17a-112
(b) establishes requirements for ‘‘cooperative postadop-
tion agreements . . . .’’ The operation of § 17a-112 (b),
then, is limited in scope to those agreements—not to
contested posttermination visitation orders. Addition-
ally, the legislature expressly provided that ‘‘[coopera-
tive postadoption] agreement[s] shall be in addition to
those under common law.’’ General Statutes § 17a-112
(b). It therefore can hardly be argued that this statutory
subsection expressly abrogates the court’s authority to
issue posttermination visitation orders that the court
finds to be ‘‘necessary or appropriate to secure the
welfare, protection, proper care and suitable support’’;
General Statutes § 46b-121 (b) (1); of a child when the
legislation expressly leaves open other types of agree-
ments. In the absence of language demonstrating the
legislature’s intent to limit the trial court’s authority,
we will not extend or enlarge its scope to impute such
a purpose.
   Despite the absence of language expressly limiting
courts’ authority, the petitioner contends that § 17a-
112 (b) through (h) implicitly limits courts’ authority
because the more specific provisions of § 17a-112 (b)
through (h) must prevail over the more general provi-
sion of § 46b-121 (b) (1). ‘‘[W]e are mindful of the well
established principle of statutory interpretation that
requires courts to apply the more specific statute relat-
ing to a particular subject matter in favor of the more
general statute that otherwise might apply in the
absence of the specific statute.’’ (Internal quotation
marks omitted.) Studer v. Studer, 320 Conn. 483, 497,
131 A.3d 240 (2016).
   We agree with the petitioner that § 46b-121 (b) (1)
generally grants broad authority to courts and that
‘‘§ 17a-112 (b) [and] (c) specifically focus[es] on the
issue of postadoption contact . . . .’’ We disagree with
the petitioner, however, that subsections (b) and (c) fit
within the statutory interpretation principle that spe-
cific terms must prevail over more general provisions.
According to that general principle, ‘‘[w]hen general and
specific statutes conflict they should be harmoniously
construed so the more specific statute controls.’’ (Inter-
nal quotation marks omitted.) State v. Whitford, 260
Conn. 610, 640–41, 799 A.2d 1034 (2002). Section 17a-
112 (b) through (h) does not conflict with § 46b-121 (b)
(1) because the former applies only to a narrow subset
of termination proceedings—proceedings in which par-
ents consent to voluntarily relinquish their parental
rights and in which an intended adoptive parent exists
and is willing to enter into a contact agreement. See
General Statutes § 17a-112 (b) and (c). Section 17a-112
(b) (3) expressly provides that parents can enter into
a cooperative agreement if ‘‘either or both birth parents
agree to a voluntary termination of parental rights
. . . .’’ Subdivisions (1) and (2) of § 17a-112 (c) estab-
lish that the Superior Court can issue an order for a
cooperative agreement only if the ‘‘intended adoptive
parent consents . . . execute[s] a cooperative agree-
ment and file[s] the agreement with the court . . . .’’
Read in combination, those subdivisions presume that
the parent is voluntarily consenting to relinquish his or
her parental rights and coming to an agreement with
the intended adoptive parents regarding postadoption
visitation.
   The petitioner’s argument fails to consider the wide
range of termination circumstances not covered by
§ 17a-112 (b) through (h), including those in the present
case. For example, many biological parents contest the
termination of their parental rights. See, e.g., In re
Walker C., 195 Conn. App. 604, 609, 226 A.3d 175 (2020)
(petitioner filed petition for termination of parental
rights, and trial commenced); In re Ryan R., 102 Conn.
App. 608, 616, 926 A.2d 690 (parents contested termina-
tion of parental rights, and trial continued for more
than four months), cert. denied, 284 Conn. 923, 933 A.2d
724 (2007), and cert. denied, 284 Conn. 924, 933 A.2d
724 (2007). Furthermore, the courts of this state are well
aware that, sometimes, there are no intended adoptive
parents waiting to assume the rights and responsibilities
of parenting the child.16
   Needless to say, we cannot presume that every termi-
nation path has a prospective adoptive family with
which a parent may negotiate. Under a plain reading
of the statute, § 17a-112 (b) through (h) is itself limited
in scope but does not limit the court’s authority under
§ 46b-121 (b) (1). Section 17a-112 (b) through (h) does
not take precedence over § 46b-121 (b) (1) but, rather,
governs a narrower subset of circumstances in which
termination and adoption are contemplated and negoti-
ated. Section 46b-121 (b) (1) governs the court’s author-
ity over circumstances that fall outside of cooperative
postadoption agreements and grants courts broad
authority to issue orders in those circumstances,
namely, the present case.17
   The present case does not fall within those specific
circumstances and, therefore, § 17a-112 (b) through (h)
does not apply to limit the court’s broad authority under
§ 46b-121 (b) (1) to issue a posttermination visitation
order. During the termination proceeding in the present
case, the respondent did not voluntarily consent to
relinquishing her parental rights and did not enter into
a written agreement with the intended adoptive parents
to continue visitation. To the contrary, the trial court
proceeded through the adjudicatory and dispositional
phases of the termination proceeding, as mandated by
statute. During that proceeding, and prior to the termi-
nation of the respondent’s parental rights, counsel for
the child requested that the court consider whether
posttermination visitation would serve the best interest
of the child. After concluding the proceedings, the trial
court correctly determined that it lacked authority to
consider posttermination contact pursuant to § 17a-112
(b) through (h) because the statutory requirements had
not been met. However, the trial court improperly failed
to consider its broader authority under § 46b-121 (b)
(1), which permits it to order posttermination visitation
if it is necessary or appropriate to secure the welfare,
protection, proper care and suitable support of the
child.
   Section 17a-112 (b) through (h) establishes the require-
ments for open adoption agreements. Those require-
ments help to clarify the open adoption process to the
benefit of all parties involved—trial courts, the peti-
tioner, biological parents, and intended adoptive par-
ents. Although § 17a-112 (b) through (h), governing
cooperative postadoption agreements, might provide
the best chance for a parent to negotiate posttermina-
tion visitation, we see no evidence in these statutes of
the legislature’s intent to limit the trial court’s authority
to issue any order ‘‘necessary or appropriate’’ to ‘‘secure
the welfare, protection, proper care and suitable sup-
port of a child . . . .’’ General Statutes § 46b-121 (b)
(1). To the contrary, we can infer from the statutes that
the legislature intended to grant authority to the trial
courts to issue any order that would best serve the child.
We will not be quick to conclude that the legislature
intended to deprive a judge who has just heard evidence
about the child’s best interest and rendered judgment
from entertaining and ruling on a motion that could help
to secure the welfare of the child. Especially because
that conclusion could deprive a child, faced with termi-
nation of parental rights, of a potentially positive con-
nection to the child’s past and future, a deprivation we
are not in a position to evaluate. Our juvenile matters
judges are presented with myriad situations, in some
of which a child might benefit from continued visitation
by a parent. Perhaps this is not one; we will not prejudge
that. Section 17a-112 (b) through (h) governs coopera-
tive postadoption agreements, but it does not limit the
trial court’s broad authority pursuant to § 46b-121 (b)
(1) and does not take precedence over the trial court’s
broad authority to issue orders. Therefore, the trial court
incorrectly concluded that it lacked authority to issue
an order of posttermination visitation.
                             B
   On the basis of the trial court’s incorrect determina-
tion that it lacked authority to issue an order for postter-
mination visitation, the respondent asks that we reverse
the trial court’s order denying posttermination visita-
tion and remand the case for a dispositional hearing
to consider the merits of whether a posttermination
visitation order would be in the best interest of the
child. By contrast, the petitioner argues that, even if
the trial court had authority to grant posttermination
visitation, we should uphold its order on the alternative
ground that it correctly determined that posttermina-
tion visitation would not be in the child’s best interest.
After reviewing the record in its entirety, we conclude
that the trial court, believing that it lacked authority to
order posttermination visitation pursuant to § 17a-112
(b) through (h), declined to consider whether postter-
mination visitation would be necessary or appropriate
to secure the welfare, protection, proper care and suit-
able support of the child. We therefore agree with the
respondent, reverse the order of the trial court denying
the request for posttermination visitation, and remand
the case to the trial court for it to evaluate whether
posttermination visitation would be ‘‘necessary or
appropriate to secure the welfare, protection, proper
care and suitable support of [the] child . . . .’’ General
Statutes § 46b-121 (b) (1).
   The following additional procedural history is neces-
sary to our review of this issue. During the termination
of parental rights proceeding, the attorney for the child,
on several occasions, attempted to introduce evidence
that posttermination visitation would serve the welfare
of the child. First, counsel for the child asked the peti-
tioner’s social worker assigned to the case if ‘‘continued
contact would be harmful to [the child],’’ at which point
counsel for the petitioner objected on the ground that
the question called for speculation. The trial court sus-
tained the objection. Next, counsel for the child asked
if the social worker had had conversations with the
foster mother indicating that she was willing to maintain
contact with the biological mother and to accept the
biological mother’s phone calls. Counsel for the peti-
tioner again objected as to the question’s relevance.
The trial court permitted the child’s counsel to explain
the relevance. Counsel stated, ‘‘Your Honor, I would
argue that it’s relevant in the court’s consideration of
any order of postadoption—posttermination or post-
adoption contact.’’ The trial court then asked how it
had any control over that and how it could legally do so,
after which it sustained the objection of the petitioner’s
counsel.
   Finally, during closing arguments, counsel for the
child ‘‘ask[ed] [the] court to consider the issue of post-
termination and postadoption contact, taking a child-
centered approach that visitation is [the child’s] right,
not her foster parent’s right, nor her birth parents’
rights, via an open adoption agreement but that the
court does have the authority to issue court orders in
that regard.’’ When pressed by the court for case law
supporting that position, counsel responded that ‘‘the
court has equitable authority . . . to issue these
orders.’’ Counsel went on to state that, even though the
‘‘parents [were] not in a place to regain custody . . .
a parent’s unfitness does not necessarily signify [his or
her] inability to play a positive role in [the] children’s
life; nor does it necessarily signify the absence of an
emotional bond or attachment. Posttermination contact
. . . with birth parents can enable children, and [the
child], specifically, to feel connected to her past while
also allowing . . . the removal of circumstances that
brought us here . . . . Specifically, I would ask [the]
court to consider awarding up to four visits per year,
as well as cards and photos, between [the child] and her
parents . . . as such continued contact . . . would be
in her best interest to do so and to maintain that relation-
ship.’’ The court did not make a determination at that
time but asked the parties to submit briefs on the issue.
   After considering the briefs, the trial court issued a
memorandum of decision on the request for visitation,
holding ‘‘that an order mandating postadoption contact
between the child and the biological mother will not
be ordered under the present circumstances . . . .’’
The court listed three reasons for not ordering ‘‘post-
adoption contact . . . .’’ The court stated that ‘‘(1)
there is no cooperative postadoption agreement
between the parties, (2) the court has not determined
whether postadoption contact is in the best interest of
the child, and (3) there is no presumption that the child
has contact with a biological parent whose parental
rights were terminated, absent a cooperative postadop-
tion agreement. See General Statutes § 17a-112 (b)
through (f).’’ As part of its analysis, the court stated
that it found that ‘‘no credible evidence was presented
at the [termination of parental rights] trial which would
indicate that continued contact with the biological
mother is in the best interest of the child.’’
   It is this last single sentence that the petitioner relies
on in support of her argument that the trial court found
that posttermination visitation would not be in the
child’s best interest. At most, however, we read that
statement to warrant remand rather than affirmance.
Under one interpretation, the statement is inconsistent
with the trial court’s previous statement in its memoran-
dum of decision that ‘‘the court has not determined
whether postadoption contact is in the best interest of
the child . . . .’’ Inconsistent statements can warrant
reversal of a trial court’s order. In re Pedro J. C., 154
Conn. App. 517, 531, 105 A.3d 943 (2014) (‘‘[t]here are
instances in which the trial court’s orders warrant rever-
sal because they are logically inconsistent rulings’’),
overruled in part on other grounds by In re Henrry P.
B.-P., 327 Conn. 312, 173 A.3d 928 (2017). This inconsis-
tency, in addition to the trial court’s misapprehension
that § 17a-112 (b) through (f), rather than § 46b-121
(b) (1), governed the respondent’s request, warrants a
remand of the case to the trial court. Under another
interpretation, the trial court’s statements were not
inconsistent in that the reason it found no credible
evidence presented that posttermination visitation
would be in the best interest of the child was because
it did not believe it had the authority to admit or to
consider posttermination visitation evidence. Either
interpretation warrants remand.
   Additionally, remand is appropriate in the present
case because we are setting forth, for the first time, the
standard and potential considerations for trial courts
to consider when evaluating whether posttermination
visitation should be ordered within the context of a
termination proceeding. See Cefaratti v. Aranow, 321
Conn. 593, 625, 141 A.3d 752 (2016) (remanding case
after adopting new standard to afford plaintiff opportu-
nity to present evidence). We derive the standard for
evaluating posttermination visitation from the authority
granted to trial courts under § 46b-121 (b) (1)—‘‘the
Superior Court shall have authority to make and enforce
such orders . . . necessary or appropriate to secure
the welfare, protection, proper care and suitable sup-
port of a child . . . .’’ Even though, as explained, courts
have broad authority in juvenile matters, that broad
authority has been codified in § 46b-121 (b) (1), which
defines the contours of the courts’ authority to issue
orders ‘‘necessary or appropriate to secure the welfare,
protection, proper care and suitable support of a child
. . . .’’ General Statutes § 46b-121 (b) (1). Although the
respondent in the present case contends that any post-
termination visitation should be evaluated on the basis
of the child’s best interest, we conclude that the more
prudent approach when evaluating whether posttermi-
nation should be ordered is to adhere to the standard
that the legislature expressly adopted—‘‘necessary or
appropriate to secure the welfare, protection, proper
care and suitable support of [the] child . . . .’’ General
Statutes § 46b-121 (b) (1); see Burkert v. Petrol Plus of
Naugatuck, Inc., 216 Conn. 65, 73, 579 A.2d 26 (1990)
(concluding that General Statutes § 52-572n et seq. lim-
ited common-law remedy for certain claims but did not
foreclose other claims).
   Whether to order posttermination visitation is, of
course, a question of fact for the trial court, ‘‘which has
the parties before it and is in the best position to analyze
all of the factors which go into the ultimate conclusion
that [posttermination visitation is in the best interest
of the child].’’ (Internal quotation marks omitted.) In
re Juvenile Appeal (Docket No. 9489), 183 Conn. 11,
14, 438 A.2d 801 (1981); see id. (concluding that trial
court’s findings on abandonment supported conclu-
sion). Our dedicated trial court judges, who adjudicate
juvenile matters on a daily basis and must make deci-
sions that concern children’s welfare, protection, care
and support, are best equipped to determine the factors
worthy of consideration in making this finding. As
examples—which are neither exclusive nor all-inclu-
sive—a trial court may want to consider the child’s
wishes, the birth parent’s expressed interest, the fre-
quency and quality of visitation between the child and
birth parent prior to the termination of the parent’s
parental rights, the strength of the emotional bond
between the child and the birth parent, any interference
with present custodial arrangements, and any impact
on the adoption prospects for the child. See In re Adop-
tion of Rico, supra, 453 Mass. 754–55 (court explained
circumstances in which order for posttermination visi-
tation may be appropriate and warranted); see also
A. Williams, Note, ‘‘Rethinking Social Severance: Post-
Termination Contact Between Birth Parents and Chil-
dren,’’ 41 Conn. L. Rev. 609, 636 (2008) (listing factors
to consider for posttermination visitation). Trial courts
should, of course, evaluate those considerations inde-
pendently from the termination of parental rights con-
siderations.18
   Finally, we note that trial courts maintain jurisdiction
over proceedings concerning children committed to the
care of the petitioner and possess the authority to issue
appropriate orders. See General Statutes § 17a-112 (m)
through (o). Subsection (m) permits the petitioner to
‘‘petition the Superior Court for revocation of a commit-
ment of a child as to whom parental rights have been
terminated . . . .’’ General Statutes § 17a-112 (m). Sub-
section (o) mandates that the Superior Court maintain
involvement in a variety of ways after the termination
of parental rights. See General Statutes § 17a-112 (o).
For example, the court must receive reports from the
statutory parent or guardian, and it may convene a
permanency hearing and determine if the department
has made reasonable efforts to place the child in an
adoptive placement. See General Statutes § 17a-112 (o).
Accordingly, posttermination visitation orders can be
modified by the court ‘‘as necessary or appropriate to
secure the welfare, protection, proper care and suitable
support of [the] child . . . .’’ General Statutes § 46b-
121 (b) (1).
  The order of the trial court denying the request by
the minor child and the respondent mother for postter-
mination visitation is reversed and the case is remanded
for further proceedings consistent with this opinion.
 In this opinion ROBINSON, C. J., and PALMER,
McDONALD, KAHN and ECKER, Js., concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** The listing of justices reflects their seniority status on this court as of
the date of oral argument.
   *** August 10, 2020, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     Counsel for the minor child supports the respondent’s appeal and has
joined the respondent’s brief. The trial court also terminated the parental
rights of the respondent father. Because the father has not appealed, we
refer in this opinion to the respondent mother as the respondent.
   2
     Although the child’s counsel initially requested posttermination visita-
tion, the respondent filed her own brief in support of posttermination visita-
tion, in which she agreed with and adopted the arguments advanced by the
child’s counsel.
   3
     Specifically, the trial court determined that the department had made
reasonable efforts to locate and maintain contact with the respondent; see
General Statutes § 17a-112 (j) (1); the respondent had abandoned the child;
see General Statutes § 17a-112 (j) (3) (A); the respondent had failed to
achieve a sufficient degree of personal rehabilitation; see General Statutes
§ 17a-112 (j) (3) (B); and termination of the respondent’s parental rights
was in the best interest of the child. See General Statutes § 17a-112 (j) (2).
   4
     We use the term ‘‘posttermination’’ visitation to refer to any visitation
ordered after parental rights have been terminated, irrespective of whether
that visitation occurs preadoption or postadoption.
   5
     Practice Book § 65-2 provides in relevant part: ‘‘If, at any time before
the final determination of an appeal, the Appellate Court is of the opinion
that the appeal is appropriate for Supreme Court review, the Appellate Court
may notify the Supreme Court of the reasons why transfer is appropriate.
If the Supreme Court transfers the case to itself, the appellate clerk shall
promptly notify the parties. . . .’’
   6
     General Statutes § 51-199 (c) provides in relevant part: ‘‘The Supreme
Court may transfer to itself a cause in the Appellate Court. . . . The court
to which a cause is transferred has jurisdiction.’’
   7
     General Statutes § 17a-93 (5) provides: ‘‘ ‘Termination of parental rights’
means the complete severance by court order of the legal relationship, with
all its rights and responsibilities, between the child and the child’s parent
or parents so that the child is free for adoption except it shall not affect
the right of inheritance of such child or the religious affiliation of such
child . . . .’’
   8
     This court granted certification on this issue: ‘‘Did the Appellate Court
properly conclude that the trial court impermissibly delegated to the [depart-
ment] the responsibility of determining, in the future, whether visitation by
the respondent mother is in the best interests of the child?’’ In re Candace
H., 257 Conn. 907, 777 A.2d 686 (2001).
   9
     Practice Book § 61-11 (a) provides in relevant part that ‘‘proceedings to
enforce or carry out the judgment or order shall be automatically stayed
until the time to file an appeal has expired. If an appeal is filed, such
proceedings shall be stayed until the final determination of the cause. . . .’’
   Section 61-11 contains several exceptions to this general rule, including
that ‘‘there shall be no automatic stay in actions . . . in juvenile matters
. . . .’’ Practice Book § 61-11 (b).
   10
      Practice Book § 61-12 provides in relevant part: ‘‘In noncriminal matters
in which the automatic stay provisions of Section 61-11 are not applicable
and in which there are no statutory stay provisions, any motion for a stay
of the judgment or order of the Superior Court pending appeal shall be filed
in the trial court. . . .’’
   11
      General Statutes § 17a-112 (j) provides in relevant part: ‘‘The Superior
Court . . . may grant a petition filed pursuant to this section if it finds by
clear and convincing evidence that (1) the Department of Children and
Families has made reasonable efforts to locate the parent and to reunify
the child with the parent . . . .’’
   12
      When the legislature passed this statute, the Juvenile Court was a sepa-
rate but nonconstitutional court. ‘‘[I]n 1978, the General Assembly enacted
General Statutes § 51-164s, which merged the Juvenile Court and the Supe-
rior Court in order to maximize the efficiency of scarce judicial resources.
Under § 51-164s, [t]he [S]uperior [C]ourt shall be the sole court of original
jurisdiction for all causes of action, except such actions over which the
courts of probate have original jurisdiction, as provided by statute. . . .
[With the enactment of § 51-164s], the legislature vested in the Superior
Court the jurisdiction that had until then resided in the Juvenile Court.’’
(Emphasis omitted; internal quotation marks omitted.) In re Matthew F.,
supra, 297 Conn. 690. Although the statute at that time explicitly excluded
the Juvenile Court from maintaining jurisdiction over ‘‘matters of . . . adop-
tion’’; Public Acts 1921, c. 336, § 3; ‘‘[a]ll juvenile matters now come under
the administrative umbrella of the family division of the Superior Court.’’
(Internal quotation marks omitted.) In re Matthew F., supra, 690, quoting
State v. Kelley, 206 Conn. 323, 328, 537 A.2d 483 (1988).
   13
      For a court to order termination of parental rights, the petitioner must
‘‘prove, by clear and convincing evidence, that: (1) the department has made
reasonable efforts to reunify the family; General Statutes § 17a-112 (j) (1);
(2) termination is in the best interest of the child; General Statutes § 17a-
112 (j) (2); and (3) there exists any one of the seven grounds for termination
delineated in § 17a-112 (j) (3).’’ In re Samantha C., 268 Conn. 614, 628, 847
A.2d 883 (2004).
   14
      General Statutes § 17a-112 (a) provides in relevant part: ‘‘In respect to
any child in the custody of the Commissioner of Children and Families in
accordance with section 46b-129, either the commissioner, or the attorney
who represented such child in a pending or prior proceeding, or an attorney
appointed by the Superior Court on its own motion, or an attorney retained
by such child after attaining the age of fourteen, may petition the court for
the termination of parental rights with reference to such child. The petition
shall be in the form and contain the information set forth in subsection (b)
of section 45a-715, and be subject to the provisions of subsection (c) of
said section. If a petition indicates that either or both parents consent to
the termination of their parental rights, or if at any time following the filing
of a petition and before the entry of a decree, a parent consents to the
termination of the parent’s parental rights, each consenting parent shall
acknowledge such consent on a form promulgated by the Office of the
Chief Court Administrator evidencing that the parent has voluntarily and
knowingly consented to the termination of such parental rights. . . .’’
   15
      General Statutes § 17a-112 (b) provides: ‘‘Either or both birth parents
and an intended adoptive parent may enter into a cooperative postadoption
agreement regarding communication or contact between either or both birth
parents and the adopted child. Such an agreement may be entered into if:
(1) The child is in the custody of the Department of Children and Families;
(2) an order terminating parental rights has not yet been entered; and (3)
either or both birth parents agree to a voluntary termination of parental
rights, including an agreement in a case which began as an involuntary
termination of parental rights. The postadoption agreement shall be applica-
ble only to a birth parent who is a party to the agreement. Such agreement
shall be in addition to those under common law. Counsel for the child and
any guardian ad litem for the child may be heard on the proposed cooperative
postadoption agreement. There shall be no presumption of communication
or contact between the birth parents and an intended adoptive parent in
the absence of a cooperative postadoption agreement.’’
   16
      We therefore reject the petitioner’s argument that recognizing the trial
court’s authority to order posttermination visitation would necessarily
infringe on the fundamental rights of adoptive parents because not all termi-
nation proceedings involve adoptive parents or identified potential adop-
tive parents.
   17
      As evidence that the legislature intended to limit trial courts’ authority
to order posttermination visitation, the petitioner points to § 17a-112 (b),
which provides in relevant part that ‘‘[t]here shall be no presumption of
communication or contact between the birth parents and an intended adop-
tive parent in the absence of a cooperative postadoption agreement.’’
   We disagree with the petitioner’s interpretation. The plain language,
‘‘between the birth parents and an intended adoptive parent,’’ reinforces
our interpretation that § 17a-112 (b) applies only to voluntary open adoption
termination circumstances. In addition, ‘‘no presumption of communication’’
does not expressly preclude a court from ordering communication if it
deems it necessary or appropriate to secure the welfare of the child.
   To the extent that any ambiguity exists, the legislative history surrounding
the adoption of § 17a-112 (b) through (h) cuts against the petitioner’s argu-
ment. During the Judiciary Committee hearings, Kristine Ragaglia, then
Commissioner of Children and Families, stated that the purpose of § 17a-
112 (b) through (h) was to ‘‘[create] a recognition for enforceability of open
adoptions in Connecticut through the Superior Court.’’ Conn. Joint Standing
Committee Hearings, Judiciary, Pt. 4, 2000 Sess., p. 1320. David D. Biklen,
the Executive Director of the Connecticut Law Revision Commission, testi-
fied that the purpose of an open adoption is to ‘‘assist a biological parent
in feeling secure in terminating parental rights in a voluntary fashion. If that
person, that parent can be part of a process to find where that child may
be going and be part of potentially ongoing contacts, that may assist that
person in allowing a termination to proceed voluntarily without having to
go through a contested termination process. And that’s what this process
is all about on the cooperative agreement.’’ Id., pp. 1332–33.
   In written testimony, Raphael L. Podolsky of the Legal Assistance
Resource Center of Connecticut, Inc., stated that ‘‘[House Bill] 5707 explicitly
makes open adoption agreements enforceable if the termination of parental
rights is ‘voluntary.’ Sometimes such an agreement may be negotiated
between the parties in a case which began as an involuntary termination.
It is not clear whether such cases are covered by this bill. The bill should
make clear that they are, by adding at the end of I. 34 (and other equivalent
places): ‘ . . . including an agreement in a case which began as an involun-
tary termination of parental rights.’ ’’ Conn. Joint Standing Committee Hear-
ings, Judiciary, Pt. 5, 2000 Sess., p. 1572.
   Regarding the common-law authority prior to the enactment of § 17a-112
(b) through (h), Judge F. Paul Kurmay, then Probate Court Administrator,
submitted written testimony stating that, ‘‘[s]ince ‘open adoptions’ are
already permitted under Connecticut common law and since this [b]ill pur-
ports to set forth the technical procedures for entering into open adoption
agreements, it is extremely important that the [b]ill include a statement that
these rights and procedures are in addition to and not in derogation of
the existing common law.’’ (Emphasis in original.) Id., p. 1569.
   18
      To be clear, our holding and analysis in the present case are limited to
the procedural posture by which the respondent sought posttermination
visitation. Specifically, she requested posttermination visitation during a
proceeding in which she was the respondent and the petitioner sought to
terminate her parental rights. At that time, the trial court had the appropriate
parties and evidence before it to consider her request as ‘‘necessary or
appropriate to secure the welfare, protection, proper care and suitable
support of [the] child . . . .’’ General Statutes § 46b-121 (b) (1). We do not
opine upon whether a trial court has authority to consider a request for
posttermination visitation made after parental rights have been terminated.
In that kind of case, we might be required to examine a variety of constitu-
tional rights and statutory authority not implicated in the present case,
namely, but not exclusively, whether the parent whose rights have been
terminated has the right to pursue posttermination visitation and whether
the trial court’s authority to grant posttermination visitation has been abro-
gated by the visitation statute. See General Statutes § 46b-59 (b); see also
In re Andrew C., Docket No. H-12-CP11013647-A, 2011 WL 1886493, *11
(Conn. Super. April 19, 2011) (explaining that permitting parents whose
rights have been terminated to file applications for visitation pursuant to
§ 46b-59 ‘‘could significantly impede what the law requires be an expeditious
progress toward achieving permanency for a child’’).